Title: To James Madison from John Dawson, 29 January 1801
From: Dawson, John
To: Madison, James


Dear Sir,
City of Washington. January. 29th. 1801.
I thank you for your favour of the 3d: Int. and wish you had continu’d your communications on the subjects therein treated on—I cannot say with certainty what will be the result on the 11th. of the next month, however I think nine states will be found decided for Mr. J. and that the others will give way—you shall be informd at the earliest moment, and I wish you to collect as many gentlemen as you can, at your Court house on the first post day after the 11th.
It was understood that the Senate had rejected the treaty with the French republic—it is now said that they will reconsider—they have rejected the Mausoleum bill—by the vote of the Speaker leave has been given to bring on a bill to continue the Sedition law—we shall reject it. The president pro tem: has nominated Roger Griswold as Secy at War—the beaking of M. Lyon is I presume his recommendation. With much esteem
J Dawson.
